
	

113 HR 1800 IH: Small Business Credit Availability Act
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1800
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2013
			Mr. Grimm (for
			 himself and Mr. Graves of Georgia)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Investment Company Act of 1940 to allow
		  business development companies to purchase, otherwise acquire, or hold certain
		  securities, to change the asset coverage ratio and treatment of preferred stock
		  for business development companies, and to direct the Securities and Exchange
		  Commission to revise certain rules relating to business development
		  companies.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Credit Availability
			 Act.
		2.Amendment to
			 permit business development companies to own investment advisersSection 60 of the Investment Company Act of
			 1940 (15 U.S.C. 80a–59) is amended by striking except that the
			 Commission shall not and inserting the following:
			
				except
				that—(1)section 12 shall
				not apply to the purchasing, otherwise acquiring, or holding by a business
				development company of any security issued by, or any other interest in the
				business of, any person who is an investment adviser registered under title II
				of this Act or who is an investment adviser to an investment company;
				and
				(2)the Commission
				shall
				not
				.
		3.Amendments to
			 expand access to capital for business development companiesSection 61(a) of the Investment Company Act
			 of 1940 (15 U.S.C. 80a–60(a)) is amended—
			(1)in paragraph (1),
			 by striking 200 and inserting 150;
			(2)in paragraph (2),
			 by inserting or which is a stock after
			 indebtedness; and
			(3)by adding at the
			 end the following:
				
					(5)Section 18(a)(2)
				shall not apply to a business development
				company.
					.
			4.Parity for
			 business development companies regarding offering and proxy rules
			(a)Revision to
			 rulesNot later than 180 days after the date of enactment of this
			 Act, the Securities and Exchange Commission shall revise any rules to the
			 extent necessary to allow a business development company that has filed an
			 election pursuant to section 54 of the Investment Company Act of 1940 (15
			 U.S.C. 80a–53) to use the securities offering and proxy rules that are
			 available to other issuers that are required to file reports under section 13
			 or section 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m;
			 78o(d)). Any action that the Commission takes pursuant to this subsection shall
			 include the following:
				(1)The Commission
			 shall revise rule 405 under the Securities Act of 1933 (17 C.F.R.
			 230.405)—
					(A)to remove the
			 exclusion of a business development company from the definition of a well-known
			 seasoned issuer provided by that rule; and
					(B)to add
			 registration statements filed on Form N–2 to the definition of automatic shelf
			 registration statement provided by that rule.
					(2)The Commission
			 shall revise rules 168 and 169 under the Securities Act of 1933 (17 C.F.R.
			 230.168 and 230.169) to remove the exclusion of a business development company
			 from an issuer that can use the exemptions provided by those rules.
				(3)The Commission
			 shall revise rules 163 and 163A under the Securities Act of 1933 (17 C.F.R.
			 230.163 and 230.163A) to remove a business development company from the list of
			 issuers that are ineligible to use the exemptions provided by those
			 rules.
				(4)The Commission
			 shall revise rule 134 under the Securities Act of 1933 (17 C.F.R. 230.134) to
			 remove the exclusion of a business development company from that rule.
				(5)The Commission
			 shall revise rules 138 and 139 under the Securities Act of 1933 (17 C.F.R.
			 230.138 and 230.139) to specifically include a business development company as
			 an issuer to which those rules apply.
				(6)The Commission
			 shall revise rule 164 under the Securities Act of 1933 (17 C.F.R. 230.164) to
			 remove a business development company from the list of issuers that are
			 excluded from that rule.
				(7)The Commission
			 shall revise rule 433 under the Securities Act of 1933 (17 C.F.R. 230.433) to
			 specifically include a business development company that is a well-known
			 seasoned issuer as an issuer to which that rule applies.
				(8)The Commission
			 shall revise rule 415 under the Securities Act of 1933 (17 C.F.R.
			 230.415)—
					(A)to state that the
			 registration for securities provided by that rule includes securities
			 registered by a business development company on Form N–2; and
					(B)to provide an
			 exception for a business development company from the requirement that a Form
			 N–2 registrant must furnish the undertakings required by item 34.4 of Form
			 N–2.
					(9)The Commission
			 shall revise rule 497 under the Securities Act of 1933 (17 C.F.R. 230.497) to
			 include a process for a business development company to file a form of
			 prospectus that is parallel to the process for filing a form of prospectus
			 under rule 424(b).
				(10)The Commission
			 shall revise rules 172 and 173 under the Securities Act of 1933 (17 C.F.R.
			 230.172 and 230.173) to remove the exclusion of an offering of a business
			 development company from those rules.
				(11)The Commission shall revise rule 418 under
			 the Securities Act of 1933 (17 C.F.R. 230.418) to provide that a business
			 development company that would otherwise meet the eligibility requirements of
			 General Instruction I.A of Form S–3 shall be exempt from paragraph (a)(3) of
			 that rule.
				(12)The Commission
			 shall revise rule 14a–101 under the Securities Exchange Act of 1934 (17 C.F.R.
			 240.14a–101) to provide that a business development company that would
			 otherwise meet the requirements of General Instruction I.A of Form S–3 shall be
			 deemed to meet the requirements of Form S–3 for purposes of Schedule
			 14A.
				(13)The Commission
			 shall revise rule 103 under Regulation FD (17 C.F.R. 243.103) to provide that
			 paragraph (a) of that rule applies for purposes of Form N–2.
				(b)Revision to form
			 N–2The Commission shall revise Form N–2—
				(1)to include an item
			 or instruction that is similar to item 12 on Form S–3 to provide that a
			 business development company that would otherwise meet the requirements of Form
			 S–3 shall incorporate by reference its reports and documents filed under the
			 Securities Exchange Act of 1934 into its registration statement filed on Form
			 N–2; and
				(2)to include an
			 instruction (that is similar to the instruction regarding automatic shelf
			 offerings by well-known seasoned issuers on Form S–3) to provide that a
			 business development company that is a well-known seasoned issuer may file
			 automatic shelf offerings on Form N–2.
				(c)Rule of
			 constructionAny reference in this section to a rule or form
			 means such rule or form or any successor rule or form.
			
